Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145536 & (25)                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 145536
                                                                    COA: 306864
                                                                    Oakland CC: 2009-227279-FH
  JAMES HENRY NELSON,
           Defendant-Appellant.

  ____________________________________/

         By order of December 12, 2012, the prosecuting attorney was directed to answer
  the application for leave to appeal the June 21, 2012 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Oakland Circuit Court for the appointment of substitute
  appellate counsel. The record shows that initially appointed appellate counsel moved to
  withdraw because of a breakdown of the attorney-client relationship. The record does not
  show that counsel determined or advised the court that there was no non-frivolous issue
  to raise on appeal, and counsel’s motion did not comply with MCR 7.211(C)(5) or AO
  2004-6, Standard 5. Under the circumstances of this case, the circuit court erred in
  granting the motion to withdraw without appointing substitute appellate counsel. On
  remand, newly appointed appellate counsel may file an application for leave to appeal to
  the Court of Appeals within 12 months of the date of the circuit court’s order appointing
  counsel, as, at the time the defendant was sentenced, he was entitled to file an application
  within 12 months of sentencing. See former MCR 7.205(F)(3).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
         h0130                                                                 Clerk